 

LOAN # 1014701

 

ASSIGNMENT OF MORTGAGE

 

FOR VALUE RECEIVED, the receipt of which is hereby acknowledged, the undersigned
hereby sells grants, assigns, and transfers to:

 

S.K. Funding, LLC

630 Maplewood Dr., Suite 100

Jupiter, FL 33458

 

All beneficial interest under that certain Mortgage dated December 9, 2015 and
executed by Eclipse Partners II, LLC, to Shepherd’s Finance, LLC, and recorded
on December 15, 2015 Instrument Number 2015154148 of the official records of the
Clerk of the Circuit Court, County of Sarasota, State of Florida describing land
therein as:

 

AS DESCRIBED ON MORTGAGE REFERRED TO HEREIN

 

Together with the note or notes therein described or referred to guaranty
agreements, loan agreements and all other collateral loan documents given by the
borrower(s) and guarantor(s) and related to this loan #1014701the money due and
to become due thereon with interest and all rights accrued or to be accrued
under said Mortgage including any and all claims for relief or damages arising
out of the note(s), Mortgage and any appraisals issued in connection therewith.

 

Executed this 11 day of December 2015.

 

    Shepherd’s Finance, LLC, a Delaware limited liability company       /s/
Daniel M. Wallach   /s/ Barbara L. Harshman       Witness: Daniel M. Wallach  
By: Barbara L. Harshman, Vice President of Operations

 

STATE OF FLORIDA

COUNTY OF DUVAL

 

On this _____day of__________ 2015, before me, a Notary Public in the State of
Florida personally appeared Barbara L. Harshman, Vice President of Operations,
to me personally known to be the person named in and who executed the same as
his/her voluntary act and deed of Shepherd’s Finance, a Delaware limited
liability company, for the uses and purposes therein named.

 

_________________________________________

 

Notary Public, State of Florida

My commission expires: ______________________

 

Prepared by:

Shepherd’s Finance

12627 San Jose Blvd., STE 203

Jacksonville, FL 32223

 

   

 

 

 

